                Case 20-10343-LSS          Doc 6331       Filed 09/21/21     Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

     In re:
                                                              Chapter 11
     BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                              (Jointly Administered)
                         Debtors.

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               HEARING ON SEPTEMBER 23, 2021, AT 10:00 A.M. EASTERN TIME

        This remote hearing will be conducted entirely over Zoom and requires all participants to
         register in advance. Please register by September 23, 2021, at 8:00 a.m. Eastern Time.

                       COURTCALL WILL NOT BE USED FOR THIS HEARING.

                          Please use the following link to register for this hearing:

     https://debuscourts.zoomgov.com/meeting/register/vJItc-igrjgtGW6cE6mUjUEIWFTfoFINNtA

      After registering your appearance by Zoom, you will receive a confirmation email containing
                                 information about joining the hearing.

                                          Topic: Boy Scouts of America

                 Time: September 23, 2021, at 10:00 a.m. Eastern Time (US and Canada)

RESOLVED MATTERS

1.        Motion of “John Doe” to Permit Filing of Proof of Claim After Bar Date (D.I. 6108, filed
          8/23/21).

          Objection Deadline: September 7, 2021 at 4:00 p.m. (ET).

          Responses Received: None.

          Related Pleadings:

          a)      Certification of Counsel Regarding Motion of “John Doe” to Permit Filing of Proof
                  of Claim After Bar Date (D.I. 6242, filed 9/16/21); and


1
      The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
      The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS        Doc 6331      Filed 09/21/21     Page 2 of 5




     b)     Order Authorizing “John Doe” to File Proof of Claim (D.I. 6260, filed 9/17/21).

     Status: An order has been entered. No hearing is necessary.

MATTERS UNDER CERTIFICATION

2.   Debtors' Fifth Motion for Entry of an Order Under 28 U.S.C. § 1425 and Fed. R. P. 9006(b)
     and 9027, Extending the Period Within Which the Debtors May Remove Civil Actions and
     Granting Related Relief (D.I. 6187, filed 9/9/21).

     Objection Deadline: September 16, 2021 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Certificate of No Objection Regarding Debtors' Fifth Motion for Entry of an Order
            Under 28 U.S.C. § 1425 and Fed. R. P. 9006(b) and 9027, Extending the Period
            Within Which the Debtors May Remove Civil Actions and Granting Related Relief
            (D.I. 6277, filed 9/17/21).

     Status: A certification of no objection has been filed. No hearing is necessary unless the
     court has questions.

3.   Debtors’ Motion for Entry of an Order (I) Approving Lehr Settlement Agreement and (II)
     Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
     Amount by Applicable Insurance (D.I. 2719, filed 4/28/21).

     Objection Deadline: May 12, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     (WITHDRAWN) Objection of the Tort Claimants’ Committee to Debtors’ Motion
            for Entry of an Order (I) Approving Lehr Settlement Agreement and (II) Modifying
            the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
            Amount by Applicable Insurance (D.I. 3781, filed 5/12/21);

     b)     (WITHDRAWN) Joinder of the Future Claimants’ Representative to the Objection
            of the Tort Claimants’ Committee to Debtors’ Motion for Entry of an Order (I)
            Approving Lehr Settlement Agreement and (II) Modifying the Automatic Stay, to
            the Extent Necessary, to Permit Payment of Settlement Amount by Applicable
            Insurance (D.I. 3851, 5/12/21); and

     c)     (WITHDRAWN) Joinder and Statement of Support of the Coalition of Abused
            Scouts for Justice Regarding Objections to First Mediators’ Report (D.I. 3854, filed
            5/12/21).



                                             2
           Case 20-10343-LSS         Doc 6331      Filed 09/21/21     Page 3 of 5




     Related Pleadings:

     a)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order (I)
            Approving Lehr Settlement Agreement and (II) Modifying the Automatic Stay, to
            the Extent Necessary, to Permit Payment of Settlement Amount by Applicable
            Insurance (D.I. 6310, filed 9/20/21).

     Status: The objections filed in response to this motion have been withdrawn and a
     certification of no objection has been filed. No hearing is necessary unless the court has
     questions.

MATTERS GOING FORWARD

4.   Debtors’ Motion for Entry of an Order (I) Approving Knight Settlement Agreement and
     (II) Modifying the Automatic Stay, to the Extent Necessary to Permit Payment of
     Settlement Amount by Applicable Insurance. (D.I. 6154, filed 9/2/21).

     Objection Deadline: September 16, 2021 at 4:00 p.m. (ET).

     Responses Received:

     a)     Substantive Objection to Debtors Motion for Entry of Order Approving Knight
            Settlement Agreement, Modifying the Automatic Stay, to the Extent Necessary to
            Permit Settlement amount by Applicable Insurance (D.I.6236, filed 9/16/21).

     Related Pleadings:

     a)     Omnibus Reply of Debtors in Further Support of (A) Debtors' Motion for Entry of
            an Order (I) Approving Knight Settlement Agreement and (II) Modifying the
            Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement Amount
            by Applicable Insurance; and (B) Debtors' Settlement Motion for Entry of an Order
            (I) Approving Romero Settlement Agreement and (II) Modifying the Automatic
            Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by
            Applicable Insurance (D.I. 6302, filed 9/20/21).

     Status: This matter is going forward.

5.   Debtors’ Motion for Entry of an Order (I) Approving Romero Settlement Agreement and
     (II) Modifying the Automatic Stay, to the Extent Necessary to Permit Payment of
     Settlement Amount by Applicable Insurance. (D.I. 6155, filed 9/2/21).

     Objection Deadline: September 16, 2021 at 4:00 p.m. (ET).

     Responses Received:




                                              3
      Case 20-10343-LSS        Doc 6331     Filed 09/21/21    Page 4 of 5




a)     Substantive Objection to Debtors Motion for Entry of an Order Approving Romero
       Settlement Agreement, Modifying Automatic Stay and Permitting Payment by
       Insurance (D.I. 6237, filed 9/16/21).
Related Pleadings:

a)     Omnibus Reply of Debtors in Further Support of (A) Debtors' Motion for Entry of
       an Order (I) Approving Knight Settlement Agreement and (II) Modifying the
       Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement Amount
       by Applicable Insurance; and (B) Debtors' Settlement Motion for Entry of an Order
       (I) Approving Romero Settlement Agreement and (II) Modifying the Automatic
       Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by
       Applicable Insurance (D.I. 6302, filed 9/20/21).

Status: This matter is going forward.




                                        4
          Case 20-10343-LSS   Doc 6331      Filed 09/21/21   Page 5 of 5




Dated: September 21, 2021     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Paige N. Topper
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Facsimile: (302) 425-4664
                              Email: dabbott@morrisnichols.com
                                      aremming@morrisnichols.com
                                      ptopper@morrisnichols.com

                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              ATTORNEYS FOR THE DEBTORS AND
                              DEBTORS IN POSSESSION




                                        5
